DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/28/2022 has been entered.
Claims 1-23 are pending in this office action
Claims 1, 5, 7, 14, 16 and 17 have been amended.

Response to Arguments
Applicant’s arguments with respect to the request for continued examination filed 6/28/2022 have been considered but are moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-23 are rejected under 35 U.S.C. 103 as being unpatentable over Roberts et al (US 2009/0290520 A1) in view of Park et al (US 2011/0141955 A1).

Regarding claim 1, Roberts teaches a method comprising: 
sending, by a network device, a beacon at a first modulation rate, wherein the first modulation rate is less than a second modulation rate (Roberts: Figs. 2 and 4, [0008];  access point transmits beacon at a first rate lower than a second rate);
receiving, from a user device, based on the beacon, a response (Roberts: Figs. 2 and 4, [0008]; [0047]  access point receives an association request from a wireless client as a response to receiving the beacon); 
causing, based on the user device being configured to receive the beacon, the user device to connect to the network device (Roberts: Fig. 4; [0047], the clients connects to the network after receiving the beacon and associate with the network).
Roberts does not explicitly disclose determining, based on the response, that at least one first signal characteristic satisfies a threshold, the user device connecting to the network device based on the at least one first signal characteristic satisfying the threshold and sending, to the user device, data at the second modulation rate.
Park teaches determining, based on the response, that at least one first signal characteristic satisfies a threshold, the user device connecting to the network device based on the at least one first signal characteristic satisfying the threshold and sending, to the user device, data at the second modulation rate (Park: [0019], access point sending data to the mobile station at higher modulation when the channel condition between the mobile station and the access point is good).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Roberts by determining, based on the response, that at least one first signal characteristic satisfies a threshold, the user device connecting to the network device based on the at least one first signal characteristic satisfying the threshold and sending, to the user device, data at the second modulation rate as disclosed by Park to provide a system for improving total system performance in transmitting packets in a contention-based wireless communication system (Park: [0006]).

Regarding claim 7, Roberts teaches a method comprising: 
receiving, from a network device, a beacon transmitted at a first modulation rate, wherein the first modulation rate is less than a second modulation rate (Roberts: Figs. 2 and 4, [0008];  access point transmits beacon at a first rate lower than a second rate);
sending, to the network device, based on the beacon, a response (Roberts: Figs. 2 and 4, [0008]; [0047]  access point receives an association request from a wireless client as a response to receiving the beacon); 
receiving, from the network device, based on the response, data (Roberts: Fig. 4; [0047], the clients connects to the network after receiving the beacon and associate with the network);
connecting, based on the beacon to the network device; and receiving from the network device, data at the second modulation rate (Roberts: [0008], sending beacon at second rate).  
Roberts does not explicitly disclose receiving, based on the response, that at least one first signal characteristic satisfying a threshold and receiving from the network device based on connecting to the network device data at the second modulation rate.
Park teaches receiving, based on the response, that at least one first signal characteristic satisfying a threshold and receiving from the network device based on connecting to the network device data at the second modulation rate (Park: [0019], access point sending data to the mobile station at higher modulation when the channel condition between the mobile station and the access point is good).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Roberts by receiving, based on the response, that at least one first signal characteristic satisfying a threshold and receiving from the network device based on connecting to the network device data at the second modulation rate as disclosed by Park to provide a system for improving total system performance in transmitting packets in a contention-based wireless communication system (Park: [0006]).

Regarding claim 14, Roberts teaches an apparatus comprising: one or more processors; and a memory storing processor executable instructions that, when executed by the one or more processors, cause the apparatus to: 
send a beacon at a first modulation rate, wherein the first modulation rate is less than a second modulation rate (Roberts: Figs. 2 and 4, [0008];  access point transmits beacon at a first rate lower than a second rate);
receive, from a user device, based on the beacon, a response (Roberts: Figs. 2 and 4, [0008]; [0047]  access point receives an association request from a wireless client as a response to receiving the beacon); 
causing, based on the user device being configured to receive the beacon, the user device to connect to the network device (Roberts: Fig. 4; [0047], the clients connects to the network after receiving the beacon and associate with the network).
Roberts does not explicitly disclose determining, based on the response, that at least one first signal characteristic satisfies a threshold, the user device connecting to the network device based on the at least one first signal characteristic satisfying the threshold and sending, to the user device, data at the second modulation rate.
Park teaches determining, based on the response, that at least one first signal characteristic satisfies a threshold, the user device connecting to the network device based on the at least one first signal characteristic satisfying the threshold and sending, to the user device, data at the second modulation rate (Park: [0019], access point sending data to the mobile station at higher modulation when the channel condition between the mobile station and the access point is good).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Roberts by determining, based on the response, that at least one first signal characteristic satisfies a threshold, the user device connecting to the network device based on the at least one first signal characteristic satisfying the threshold and sending, to the user device, data at the second modulation rate as disclosed by Park to provide a system for improving total system performance in transmitting packets in a contention-based wireless communication system (Park: [0006]).

Regarding claims 2 and 16, Roberts in view of Wentink teaches wherein the network device comprises an access point for a local area network (Roberts: Fig. 2; [0008]).
  
Regarding claims 3 and 8, Roberts in view of Wentink teaches wherein the beacon comprises a beacon frame (Roberts: [0047], beacon frames).
  
Regarding claims 4, 9 and 17, Roberts in view of Wentink teaches wherein the beacon comprises information to facilitate the user device connecting to a network via the network device (Roberts: Fig. 4; [0047]).
  
Regarding claim 5, Roberts in view of Park teaches wherein connecting, based on the user device being configured to receive the beacon and the at least one first signal characteristic satisfying the threshold, the user device to the network device comprises: determining, based on the at least one first signal characteristic, an estimated connection quality; and determining that the estimated connection quality satisfies the threshold (Park: [0019], access point sending data to the mobile station at higher modulation when the channel condition between the mobile station and the access point is good).
  
Regarding claims 6 and 20, Roberts in view of Wentink teaches wherein the at least one first signal characteristic comprises one or more of a Received Signal Strength Indicator (RSSI) or a noise floor of the network device (Park: [0019], access point sending data to the mobile station at higher modulation when the channel condition between the mobile station and the access point is good).
  
Regarding claim 10, Roberts in view of Wentink teaches wherein connecting to the network device is further based on an estimated connection quality (Park: [0019], access point sending data to the mobile station at higher modulation when the channel condition between the mobile station and the access point is good).
  
Regarding claim 11, Roberts in view of Wentink teaches wherein connecting to the network device is based on being within a coverage range of the beacon (Park: [0019], access point sending data to the mobile station at higher modulation when the channel condition between the mobile station and the access point is good; when condition is poor (coverage range) using lower modulation rate).
  
Regarding claim 12, Roberts in view of Wentink teaches wherein the at least one first signal characteristic comprises one or more of a Received Signal Strength Indicator (RSSI) or a noise floor of the network device, the method further comprising determining, based on the at least one first signal characteristic, at least one second signal characteristic, wherein the at least one second signal characteristic comprises at least one of a path loss to the network device or a modulation rate of a user device (Park: [0019], access point sending data to the mobile station at higher modulation when the channel condition between the mobile station and the access point is good).
  
Regarding claim 13, Roberts in view of Wentink teaches determining, based on the at least one first signal characteristic, an estimated connection quality (Park: [0019], access point sending data to the mobile station at higher modulation when the channel condition between the mobile station and the access point is good).
 
Regarding claim 15, Roberts in view of Wentink teaches wherein the response indicates a transmit power(Park: [0019], access point sending data to the mobile station at higher modulation when the channel condition between the mobile station and the access point is good).
  
Regarding claim 18, Roberts in view of Wentink teaches wherein the processor executable instructions, when executed by the one or more processors, further cause the apparatus to send a second beacon at a third modulation rate, wherein the third modulation rate is less than the second modulation rate (Roberts: [0039], [0042] AP toggles between silent mode (lower rate) and active mode (higher rate)).
 
Regarding claim 19, Roberts in view of Wentink teaches wherein the processor executable instructions, when executed by the one or more processors, further cause the apparatus to: determine whether the user device is configured to receive the second beacon; connect, based on the second beacon and the user device being configured to receive the second beacon, a second user device to a network device; and send, to the second user device, data at the second modulation rate (Roberts: Fig. 4; [0039], [0042] AP toggles between silent mode (lower rate) and active mode (higher rate); client dynamically connects to the network at different rate based on the beacon).

Regarding claims 21, 22 and 23, Roberts in view of Wentink teaches wherein the threshold comprises an estimated connection quality threshold (Park: [0019], access point sending data to the mobile station at higher modulation when the channel condition between the mobile station and the access point is good).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KODZOVI ACOLATSE whose telephone number is (571)270-1999. The examiner can normally be reached Monday to Friday 10 am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Avellino Joseph can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478